Exhibit 10.1

HARSCO CORPORATION
CHANGE IN CONTROL SEVERANCE AGREEMENT


This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is by and between
Harsco Corporation, a Delaware corporation (the “Company”), and ____________
(the “Executive”), and is dated as of the __ day of ______________ 20__.
WHEREAS, the Company recognizes that the current business environment makes it
difficult to attract and retain highly-qualified executives unless a certain
degree of security can be offered to such executives against organizational and
personnel changes which frequently follow a Change in Control (as defined below)
of a corporation; and
WHEREAS, the Board of Directors considers the Executive to be an important
resource which the Company desires to retain; and
WHEREAS, the Company desires to assure fair treatment of its key executives in
the event of a Change in Control and to allow them to make critical career
decisions without undue time pressure and financial uncertainty, thereby
increasing their willingness to remain with the Company notwithstanding the
outcome of a possible Change in Control transaction; and
WHEREAS, the Company recognizes that its key executives will be involved in
evaluating or negotiating any offers, proposals, or other transactions which
could result in a Change in Control of the Company and believes that it is in
the best interests of the Company and its shareholders that such key executives
be in a position, free from personal financial and employment considerations, to
be able to assess objectively and pursue aggressively the interests of the
Company’s shareholders in making these evaluations and carrying on such
negotiations; and
WHEREAS, the Board of Directors (the “Board”) of the Company believes it is
essential to provide the Executive with compensation arrangements upon a Change
in Control which provide the Executive with individual financial security and
which are competitive with those of other corporations, and in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.
NOW THEREFORE, the parties, for good and valuable consideration and intending to
be legally bound, agree as follows:
1.
Certain Definitions.

(a)
The “Term of the Agreement” is the period commencing on the date hereof and
ending on the third anniversary of such date; provided, however, that (i)
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof is
hereinafter referred to as the “Renewal Date”), the Term of the Agreement shall
be automatically extended so as to terminate three years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
that the Term of the Agreement shall not be so extended, and (ii) if a Change in
Control occurs during the Term of the Agreement, the Term of the Agreement will
expire on the last day of the Protection Period (as defined herein), and (iii)
if, prior to a Change in Control, the Executive ceases for any reason to be an
officer of the Company, thereupon without action, the Term of the Agreement
shall be deemed to have expired and this Agreement will immediately terminate
and be of no further effect, unless the second





--------------------------------------------------------------------------------

Exhibit 10.1

sentence of Section 1(b) applies, in which case the Term of the Agreement will
expire at the end of the Protection Period.
(b)
The “Effective Date” shall be the first date during the “Term of the Agreement”
on which a Change in Control occurs.  Anything in this Agreement to the contrary
notwithstanding, if the Executive’s employment with the Company terminates
within 180 days prior to the date on which a Change in Control occurs, and the
Executive reasonably demonstrates that such termination (i) was at the request
of a third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or anticipation of a Change
in Control, then for all purposes of this Agreement the “Effective Date” shall
mean the date immediately prior to the date of such termination of employment.

(c)
A reference herein to a section of the Internal Revenue Code of 1986, as amended
(the “Code”), or a subsection thereof shall be construed to incorporate
reference to any section or subsection of the Code enacted as a successor
thereto, any applicable proposed, temporary or final regulations promulgated
pursuant to such sections and any applicable interpretation thereof by the
Internal Revenue Service.

(d)
“Employee Benefits” and “Employee Benefit Plans” means the perquisites, benefits
and service credit for benefits as provided under any and all employee
retirement income and welfare benefit policies, plans, programs or arrangements
in which the Executive is entitled to participate, including without limitation
any stock option, performance share, performance unit, stock purchase, stock
appreciation, savings, pension, supplemental executive retirement, or other
retirement income or welfare benefit, deferred compensation, incentive
compensation, group or other life, health, medical/hospital or other insurance
(whether funded by actual insurance or self-insured by the Company), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or any successor.

(e)
A reference herein to a section of the Securities Exchange Act of 1934 (the
“Exchange Act”) or any Rule promulgated thereunder shall be construed to
incorporate reference to any section of the Exchange Act or any Rule enacted or
promulgated as a successor thereto.

2.
Change in Control.  For the purpose of this Agreement, a “Change in Control”
shall mean:

(a)
The acquisition (other than from the Company) by any person, entity or “group,”
within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a
“Person”) (excluding, for this purpose, the Company or its subsidiaries, or any
employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either the then outstanding shares of common stock or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors (the “Voting Stock”);
provided, however, that a Change in Control will not be deemed to have occurred
if a Person becomes the beneficial owner of 20% or more of the Voting Stock as a
result of a reduction in the number of shares of Voting Stock outstanding
pursuant to a transaction or series of transactions that is approved by a
majority of the Incumbent Board (as defined below) unless and until such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Stock are
treated equally; or

(b)
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person





--------------------------------------------------------------------------------

Exhibit 10.1

becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, or appointment, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination and other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company) shall
be, for purposes of this Agreement, considered as though such person were a
member of the Incumbent Board; or
(c)
The consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the stock or assets of another corporation or other transaction
(each, a “Business Transaction”) with respect to which, in any such case, the
persons who were the stockholders of the Company immediately prior to such
Business Transaction do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote in the election of directors of the
entity resulting from such Business Transaction; or

(d)
Approval by the stockholders of the Company of a liquidation or dissolution of
the Company or of the sale of all or substantially all the assets of the
Company.

3.
Protection Period.  The “Protection Period” under this Agreement will be a
period of two years commencing on the Effective Date or, if the second sentence
of Section 1(b) applies, a period commencing on the Effective Date and ending
immediately after the termination of the Executive’s employment with the
Company.

4.
Certain Terms Relating to Termination.

(a)
Disability.  If the Company determines in good faith that the Disability of the
Executive has occurred (pursuant to the definition of “Disability” set forth
below) during the Protection Period, it may give to the Executive written notice
of its intention to terminate the Executive’s employment.  In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties.  For
purposes of this Agreement, “Disability” means disability which, at least 26
weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).

(b)
Cause.  During the Protection Period, the Company may terminate the Executive’s
employment for “Cause.”  For purposes of this Agreement, “Cause” means (i) an
act or acts of personal dishonesty taken by the Executive and intended to result
in substantial personal enrichment of the Executive at the expense of the
Company, (ii) repeated failure by the Executive to devote reasonable attention
and time during normal business hours to the business and affairs of the Company
or to use the Executive’s reasonable best efforts to perform faithfully and
efficiently the responsibilities assigned to the Executive (provided that such
failure is demonstrated to be willful and deliberate on the Executive’s part and
is not remedied in a reasonable period of time after receipt of written notice
from the Company), or (iii) the conviction of the Executive of a felony.

(c)
Good Reason.  Notwithstanding anything to the contrary contained herein, during
the Protection Period, the Executive’s employment may be terminated by the
Executive for Good Reason.  For purposes of this Agreement, “Good Reason” means:

(i)
the assignment to the Executive of any duties inconsistent in any material
respect with the most significant of the Executive’s position (including status,
offices, titles





--------------------------------------------------------------------------------

Exhibit 10.1

and reporting requirements), authority, duties or responsibilities held or
exercised by, or assigned to, the Executive at any time during the 90-day period
immediately preceding the Effective Date, or any other action by the Company
which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;
(ii)
the reduction of the Executive’s base salary below the highest amount paid or
payable to the Executive at any time during the 12-month period immediately
preceding the month in which the Effective Date occurs, other than an isolated,
insubstantial and inadvertent reduction not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

(iii)
the reduction of the Executive’s annual incentive compensation opportunity below
the highest amount available for the Executive at any time, or the provision of
such annual incentive compensation opportunity on terms less favorable than
those in effect from time to time, in either case during the three fiscal years
immediately preceding the fiscal year in which the Effective Date occurs, other
than an isolated, insubstantial and inadvertent reduction or provision not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(iv)
the reduction in the Executive’s entitlement to or opportunity to participate in
Employee Benefits or Employee Benefit Plans on terms that are at least as
favorable as those in effect for such Employee Benefits or Employee Benefit
Plans either as provided for the Executive at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable, as in effect at
any time on or after the Effective Date with respect to other executives of the
Company and its subsidiaries, other than an isolated, insubstantial and
inadvertent reduction not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(v)
the reduction in the Executive’s entitlement to office space, including
furnishings and other appointments, secretarial and other assistance, and paid
vacations and holidays, on terms that are at least as favorable as those in
effect either as provided for the Executive at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable, as in effect at
any time on or after the Effective Date with respect to other executives of the
Company and its subsidiaries, other than an isolated, insubstantial and
inadvertent reduction not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(vi)
the Company requiring the Executive, without the Executive’s consent, to be
based at any office or location that is 50 miles or further away from the
location or office where the Executive was employed immediately preceding the
Effective Date, except for travel reasonably required in the performance of the
Executive’s responsibilities;

(vii)
any purported termination by the Company of the Executive’s employment otherwise
than as expressly permitted by this Agreement; or

(viii)
any failure by the Company to comply with and satisfy Section 10(c) of this
Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1

For purposes of this Section 4(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.
(d)
Without Cause and Without Good Reason. Notwithstanding anything to the contrary
contained in this Agreement, during the Protection Period, upon reasonable
notice (unless the second sentence of Section 1(b) applies), the Company may
terminate the Executive’s employment without Cause and the Executive may
terminate the Executive’s employment without Good Reason.

(e)
Notice of Termination.  Any termination of the Executive’s employment by the
Company for Cause or by the Executive for Good Reason shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
11(b) of this Agreement.  For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the Date of Termination (which date shall be not more than fifteen
(15) days after the giving of such notice).  The failure by the Executive to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason shall not waive any right of the Executive hereunder or
preclude the Executive from asserting such fact or circumstance in enforcing his
rights hereunder.

(f)
Date of Termination.  “Date of Termination” means the date on which Executive
incurs a “separation from service” within the meaning of Section 409A of the
Code.

5.
Obligations of the Company upon Termination During the Protection Period.

(a)
Death.  If the Executive’s employment is terminated during the Protection Period
by reason of the Executive’s death, this Agreement shall terminate without
further obligations under this Agreement to the Executive’s representatives,
other than those obligations accrued or earned and vested (if applicable) by the
Executive as of the Date of Termination, including, for this purpose (i) the
Executive’s full base salary through the Date of Termination at the rate in
effect on the Date of Termination or, if higher, at the highest rate in effect
at any time from the 90-day period preceding the Effective Date through the Date
of Termination (the “Highest Base Salary”), (ii) the product of the Executive’s
target annual incentive compensation in effect for the year in which the Date of
Termination occurs and a fraction, the numerator of which is the number of days
in the current fiscal year through the Date of Termination, and the denominator
of which is 365 and (iii) to the extent permitted by Section 409A of the Code,
any compensation previously deferred by the Executive (together with any accrued
interest thereon) and not yet paid by the Company and any accrued vacation pay
not yet paid by the Company (such amounts specified in clauses (i), (ii) and
(iii) are hereinafter referred to as “Accrued Obligations”).  All such Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of
Termination.  Anything in this Agreement to the contrary notwithstanding, the
Executive’s family shall be entitled to receive Employee Benefits at least equal
to the most favorable Employee Benefits provided by the Company and any of its
subsidiaries to surviving families of executives of the Company and such
subsidiaries under such Employee Benefit Plans relating to family death
benefits, if any, in accordance with the most favorable Employee Benefit Plans
of the Company and its subsidiaries in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Executive and/or the Executive’s family, as in





--------------------------------------------------------------------------------

Exhibit 10.1

effect on the date of the Executive’s death with respect to other key executives
of the Company and its subsidiaries and their families.
(b)
Disability.  If the Executive’s employment is terminated during the Protection
Period by reason of the Executive’s Disability, this Agreement shall terminate
without further obligations to the Executive, other than those obligations
accrued or earned and vested (if applicable) by the Executive as of the Date of
Termination, including for this purpose, all Accrued Obligations.  All such
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination.  Anything in this Agreement to the contrary
notwithstanding, the Executive shall be entitled after the Disability Effective
Date to receive disability and other Employee Benefits at least equal to the
most favorable of those provided by the Company and its subsidiaries to disabled
executives and/or their families in accordance with such Employee Benefit Plans
relating to disability, if any, of the Company and its subsidiaries in effect at
any time during the 90-day period immediately preceding the Effective Date or,
if more favorable to the Executive and/or the Executive’s family, as in effect
at any time thereafter with respect to other key executives of the Company and
its subsidiaries and their families.

(c)
Cause; Other than for Good Reason.  If the Executive’s employment shall be
terminated during the Protection Period for Cause, this Agreement shall
terminate without further obligations to the Executive, other than the
obligation to pay to the Executive the Highest Base Salary through the Date of
Termination plus, to the extent permitted by Section 409A of the Code, the
amount of any compensation previously deferred by the Executive (together with
accrued interest thereon as provided under the terms of any agreement providing
for the deferral of such compensation).  If the Executive terminates employment
during the Protection Period other than for Good Reason (including by reason of
retirement), this Agreement shall terminate without further obligations to the
Executive, other than those obligations accrued or earned and vested (if
applicable) by the Executive through the Date of Termination, including for this
purpose, the Executive’s Base Salary through the Date of Termination at the rate
in effect on the Date of Termination plus, to the extent permitted by Section
409A of the Code, the amount of any compensation previously deferred by the
Executive (together with accrued interest thereon as provided under the terms of
any agreement providing for the deferral of such compensation).  Subject to
Section 12, all such amounts under this Section 5(c) shall be paid to the
Executive in a lump sum in cash within 90 days of the Date of Termination.

(d)
Good Reason; Other than for Cause, Disability or Death.

(i)
If, during the Protection Period, the Company shall terminate the Executive’s
employment other than for Cause, Disability, or death or if the Executive shall
terminate his employment for Good Reason, the Company shall pay to the Executive
the aggregate of the following amounts:

(A)
the Executive’s full base salary and vacation pay accrued (for vacation not
taken) through the Date of Termination at the rate in effect at the Date of
Termination plus pro-rated annual incentive compensation through the Date of
Termination at the same percentage rate (i.e., percentage of the Executive’s
previous year-end salary) applicable to the calendar year immediately prior to
the year in which the Date of Termination occurs, plus all other amounts to
which the Executive is entitled under any compensation plan, program, practice
or policy of the Company in effect at the time such payments are due; and

(B)
to the extent permitted by Section 409A of the Code, in the event any
compensation has been previously deferred by the Executive, all amounts





--------------------------------------------------------------------------------

Exhibit 10.1

previously deferred (together with any accrued interest thereon pursuant to the
terms of any agreement providing for the deferral of such compensation) and not
yet paid by the Company; and
(C)
a lump sum severance payment in an amount equal to (i) [one times] [two times]
[three times] the Executive’s Highest Base Salary plus (ii) [one times] [two
times] [three times] Executive’s highest target incentive compensation in effect
for the year in which the Date of Termination occurs.

Subject to Section 12 hereof, such payment will be made in a lump sum in cash on
the 90th day after the Date of Termination; provided, however, that in the event
Executive’s termination of employment occurs prior to a Change in Control,
payment will be made on the 90th day after the Change in Control.
(ii)
Notwithstanding the provisions of Section 5(d)(i), the Company shall not be
obligated to make any payment or provide any benefit under Section 5(d)(i)
unless (A) prior to the 60th day following the Date of Termination, the
Executive executes a release of all current or future claims, known or unknown,
arising on or before the date of the release against the Company and its
affiliates and the directors, officers, employees and affiliates of any of them,
in a form approved by the Company and (B) any applicable revocation period has
expired during such 60-day period without Executive revoking such release.

6.
Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices, provided by the Company or any
of its subsidiaries and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
performance share units agreement, restricted stock units agreement, stock
appreciation rights agreement, stock option agreement, or other agreements with
the Company or any of its subsidiaries.  Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of the Company or any of its subsidiaries at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program.

7.
Full Settlement.  Not later than the Effective Date, to the extent permitted by
Section 409A of the Code, the Company will take appropriate steps, in form and
substance satisfactory to the Executive, to ensure the Company’s financial
ability to meet its financial obligations to the Executive under this Agreement
through the escrowing of sufficient funds with a financially sound and reputable
escrow agent, the securing of a letter of credit in favor of the Executive from
a financially sound and reputable banking or financial institution, or other
similar financial arrangement with an independent entity.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement.  The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof, plus in
each case interest at the applicable Federal rate provided for in Section
7872(f)(2) of the Code.

8.
Adjustment of Payments. Notwithstanding any provision of this Agreement to the
contrary, if any payment or benefit to be paid or provided hereunder would be an
“Excess Parachute Payment,”





--------------------------------------------------------------------------------

Exhibit 10.1

within the meaning of Section 280G of the Code, or any successor provision
thereto, but for the application of this sentence, then the payments and
benefits to be paid or provided hereunder shall be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of any such
payment or benefit, as so reduced, constitutes an Excess Parachute Payment;
provided, however, that the foregoing reduction shall be made only if and to the
extent that such reduction would result in an increase in the aggregate payments
and benefits to be provided, determined on an after-tax basis (taking into
account the excise tax imposed pursuant to Section 4999 of the Code, or any
successor provision thereto, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income taxes). All
determinations required to be made under this Section 8 shall be made by an
independent accounting firm selected by the Company (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination or such earlier
time as is requested by the Company and, if requested by the Executive, an
opinion that he has substantial authority not to report any excise tax on his
Federal income tax return with respect to the Excess Parachute Payments. Any
such determination by the Accounting Firm shall be binding upon the Company and
the Executive. The fact that the Executive’s right to payments or benefits may
be reduced by reason of the limitations contained in this Section 8 shall not of
itself limit or otherwise affect any other rights of the Executive under this
Agreement. In the event that any payment or benefit intended to be provided
hereunder is required to be reduced pursuant to this Section 8, then the
reduction shall occur in the following order: (a) reduction of the amount
described in Section 5(d)(i)(C); (b) reduction of the pro-rata annual incentive
compensation amount described in Section 5(d)(i)(A); and (c) reduction of the
amount described in Section 5(d)(i)(B).
9.
Confidential Information.  The Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its subsidiaries, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its subsidiaries and which shall
not be or become public knowledge (other than by acts by the Executive or his
representatives in violation of this Agreement).  After termination of the
Executive’s employment with the Company, the Executive shall not, without the
prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.  In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

10.
Successors.

(a)
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

(c)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.





--------------------------------------------------------------------------------

Exhibit 10.1

11.
Miscellaneous.

(a)
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without reference to principles of conflict of laws.  The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.  This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b)
All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:
________________________
________________________
________________________


If to the Company:
Harsco Corporation
350 Poplar Church Road
Camp Hill, PA  17011
Attention:  General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
(c)
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

(d)
The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(e)
The Executive’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision thereof.

(f)
This Agreement contains the entire understanding of the Company and the
Executive with respect to the subject matter hereof and supersedes any prior
change in control severance agreement or any other prior agreements relating to
the subject matter hereof.  Notwithstanding the preceding sentence, this
Agreement does not supersede or override the provisions of any performance share
units agreement, restricted stock units agreement, stock appreciation rights
agreement, stock option agreement, employee benefit or other agreement, plan,
program, policy or practice in which Executive is a party or participant, as
applicable, or under which the Executive is a beneficiary.

(g)
The Executive and the Company acknowledge that the employment of the Executive
by the Company prior to the Effective Date is “at will”, and, prior to the
Effective Date, may be terminated by either the Executive or the Company at any
time.  Upon a termination of the Executive’s employment or upon the Executive’s
ceasing to be an officer of the Company, in each case, prior to the Effective
Date, there shall be no further rights under this Agreement.

12.
Section 409A of the Code.  To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Executive. This Agreement shall be administered and





--------------------------------------------------------------------------------

Exhibit 10.1

interpreted in a manner consistent with this intent. Each payment hereunder
shall be considered a separate payment for purposes of Section 409A of the Code.
Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee,” determined pursuant to procedures adopted
by the Company in compliance with Section 409A of the Code, on the date of the
Executive’s separation from service (within the meaning of Treasury Regulation
section 1.409A-1(h)) and if any portion of the payments or benefits to be
received by the Executive upon his or her separation from service would
constitute a “deferral of compensation” subject to Section 409A of the Code,
then to the extent necessary to comply with Section 409A of the Code, amounts
that would otherwise be payable pursuant to this Agreement during the six-month
period immediately following the Executive’s termination of employment will
instead be paid or made available on the earlier of (a) the first business day
of the seventh month after the Executive’s termination of employment, or (b) the
Executive’s death.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, neither the Company nor any of its subsidiaries or affiliates shall be
deemed to guarantee any particular tax result for any Executive, spouse, or
beneficiary with respect to any payments provided hereunder. In addition, for
purposes of this Agreement, the phrase “permitted by Section 409A of the Code,”
or words of similar import, will mean that the event or circumstances that may
occur or exist only if permitted by Section 409A of the Code would not cause the
identified amount that is deferred or payable under this Agreement to be
includable in the gross income of the Executive (or his or her beneficiary)
under Section 409A(a)(1) of the Code.


IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed as of the day and year first above written.
 
    
Name:


HARSCO CORPORATION
    
Name: A. Verona Dorch
Title: Vice President, General Counsel &
Corporate Secretary


Attest:     
Name:
Title:


